MEMORANDUM **
We assume without deciding Rogers did not waive the right to appeal his sentence on Sixth Amendment grounds. The Sixth Amendment does not require a jury to find the facts underlying the imposition of a mandatory minimum sentence. See United States v. Dare, 425 F.3d 634, 641 (9th Cir.2005).
Whoever violates 18 U.S.C. § 2252A(a)(5) shall be “imprisoned for not less than 10 years,” “if such person has a prior conviction ... under the laws of any State relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a minor.” 18 U.S.C. § 2252A(b)(2). Rogers’ prior conviction for violating California Penal Code section 288(a) constitutes “sexual abuse of a minor.” See United States v. Baron-Medina, 187 F.3d 1144, 1147 (9th Cir.1999). It, therefore, also constitutes “sexual abuse ... involving a minor.” 18 U.S.C. § 2252A(b)(2).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.